DETAILED ACTION
Claims 31-50 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 January 2021 has been entered.
Response to Amendment
With regard to the Final Office Action from 08 December 2020, the Applicant has filed a response on 28 January 2021.
The previously presented claims were rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,187,523 B2. The Applicant has filed a terminal disclaimer to this effect on 28 January 2021. The terminal disclaimer is approved, and the Examiner hereby withdraws the double patenting rejection.
Claim 39 was objected to for a minor informality. The Applicant has amended the claim to correct the informality. The Examiner hereby withdraws the objection to claim 39.
Response to Arguments
The Applicant indicates that the applied prior art, particularly the reference of Rhie (US 2009/0028306 A1), fails to teach “wherein the item of status information includes information for indicating readiness of a user associated with the first communications terminal to participate in a speech or a text communication.” This limitation was recently added to the independent claims, and will be properly addressed in the following section.
The Applicant has also indicated (Remarks: Page 17 par 2) that the reference of Rhie fails to teach “transmitting status information … via the speech communications server, the converter, and the text communications server, wherein the status information includes information indicating readiness of a first user … for a speech communication.” The Examiner disagrees with the Applicant regarding the applied prior art not teaching “transmitting status information … via the speech communications server, the converter, and the text communications server …” The Rhie reference, referring to [0027]-[0029], it is seen that a connection is established from a transmitter to a multimodal communications server, unto the recipients. The multimodal communications server is known in the art to be able to handle different communication modes, be it text or speech/voice. The path also contains a message conversion means, which can convert bi-directionally between voice and text. Fig. 1A provides a text message server (13) connected to the multi-modal communication server (21) of Fig. 1B, which then connects to the multimedia conversion server (22) that is established as a converter, and thereby illustrates the claimed communication path.
The limitation regarding “wherein the status information includes information indicating readiness of a first user … for a speech communication” will be further addressed in the following section.
Claim Rejections - 35 USC § 103
Claims 31, 32, 33, 35, 36, 37, 38, 40, 41, 42, 43 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhie (US 2009/0028306 A1) in view of Patil et al (US 2004/0203432 A1: hereafter – Patil).
For claim 31, Rhie discloses a method for automatically transmitting an item of status information associated with a first communications terminal to a second communications terminal, the first communications terminal configured for speech communication and the second communications terminal configured for text communication (Rhie: Claim 9 — application to the transmission of status information; Abstract, [0054] — conversion of information from either text to speech or speech to text; [0011] — multimodal server, wired/wireless terminals; [0035] — a text server; [0042] — a voice interpretation (speech) server), the method comprising:
conveying speech communication between the first and the second communications terminals via a speech communications server (Rhie: [0010] — transmitting messages and collecting response from multiple specific persons (speech communication terminals) such as a telephone call (speech communication); [0042] — a voice interpretation (speech) server);
conveying text communication between the first and the second communications terminals via a text communications server (Rhie: [0010] — transmitting messages and collecting response from multiple specific persons (text communication terminals) such as a text message (text communication); [0035] — a text server);
exchanging at least one message between the speech communications server and the text communications server via a converter (Rhie: Abstract — “transmit a notice (message) to and collect responses from a plurality of members of a specific group or groups in a short period of time according to a predefined procedure via various methods, such as a telephone call, an email, a text message, a web message, an instant message and a voice message” indicating the transmission of a notice from one terminal (member) to others over various communications servers; [0027]-[0029] — it is seen that a connection is established from a transmitter to a multimodal communications server, unto the recipients, (the multimodal communications server is known in the art to be able to handle different communication modes, be it text or speech/voice), the path also contains a message conversion means which can convert bi-directionally between voice and text. Fig. 1A provides a text message server (13) which connects to the multi-modal communication server (21) of Fig. 1B, which then connects to the multimedia conversion server (22) that is established as a converter, and thereby illustrates the claimed communication path; Claim 9 — application to the transmission of status information); and
transmitting the item of status information from the first communications terminal to the second communications terminal via the speech communications server, the converter, and the text communications server (Rhie: Abstract — “transmit a notice (message) to and collect responses from a plurality of members of a specific group or groups in a short period of time according to a predefined procedure via various methods, such as a telephone call, an email, a text message, a web message, an instant message and a voice message” indicating the transmission of a notice from one terminal (member) to others over various communications servers; [0027]-[0029] — it is seen that a connection is established from a transmitter to a multimodal communications server, unto the recipients, (the multimodal communications server is known in the art to be able to handle different communication modes, be it text or speech/voice), the path also contains a message conversion means which can convert bi-directionally between voice and text. Fig. 1A provides a text message server (13) which connects to the multi-modal communication server (21) of Fig. 1B, which then connects to the multimedia conversion server (22) that is established as a converter, and thereby illustrates the claimed communication path; Claim 9 — application to the transmission of status information).
Rhie fails to explicitly teach the further limitation of this claim, for which Patil is now introduced to teach as:
wherein the item of status information includes information indicating readiness of a user associated with the first communications terminal to participate in a speech or a text communication (Patil: [0005] — status information meaning willingness to accept communication, wherein the communication could be voice).
Rhie teaches of automatically transmitting an item of status information and also being able to determine attendance information of a user. It differs from the claimed invention in that the claimed invention further teaches that the item of status information indicates a user’s readiness to participate in a speech or text communication. This isn’t new to the art as the reference of Patil is seen to provide status information indicating the willingness of a user to engage in a voice communication. Hence, at the time of the invention, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Patil into that of Rhie, to let others device users know of the user’s readiness to participate in a communication, given the predictable result that making such a status information available would inform other users of appropriate times to make contact, so as not to cause nuisance to a user who isn’t willing to engage in communication.
For claim 32, claim 31 is incorporated and the combination of Rhie in view of Patil discloses the method, further including transmitting the item of status information after the text communications server transmits a signal to the speech communications server (Rhie: [0082]-[0083] — when the message to be transmitted is obtained by the multimodal communication server, the recipients' reception results and responses are collected and reported to the transmitter so that the transmitter can conveniently transmit and track a desired message, indicating that the receiving mode (for the speech communication server here) is first contacted to know its status before transmission of the status message).
For claim 33, claim 32 is incorporated and the combination of Rhie in view of Patil discloses the method, wherein the item of status information is exchanged between the speech communications server and the text communications server to an extent specified by the signal (Rhie: [0052], Fig. 3 — “Transmission of message via first priority communications means set by recipient,” the priority set by the recipient indicates a signalling).
For claim 35, claim 33 is incorporated and the combination of Rhie in view of Patil discloses the method, wherein the text communications server is configured to transmit messages without request (Rhie: [0010] — automatically arranging messages to be transmitted and then transmitting the messages to desired recipients, hence, without request).
For claim 36, Rhie discloses a communication system for automatically transmitting an item of status information (Rhie: [0030] — a listing of communication systems, particularly a computer, required to perform the functions of the claims system), the communication system comprising:
a first communications terminal configured for speech communication (Rhie: [0011] — “a multimodal communication server for transmitting a message for group transmission from the transmitter, connected through a wired/wireless terminal; [0010] recipients able to put through telephone calls, indicating a terminal for speech communications);
a second communications terminal configured for text communication (Rhie: [0011] — “a multimodal communication server for transmitting a message for group transmission from the transmitter, connected through a wired/wireless terminal; [0010] — recipients able to put through text messages, indicating a terminal for text communication);
a speech communications server configured to convey speech communication between the first and second communications terminals (Rhie: [0042] — a voice interpretation (speech) server);
-3-Application No. 16/215,724Attorney Docket No. 12694.0083-02000a text communications server configured to convey text communication between the first and second communications terminals (Rhie: [0035] — a text server); and
a converter (Rhie: [0054] — conversion of information from either text to speech or speech to text) configured to:
allow an exchange of messages between the speech communications server and the text communications server (Rhie: [0054] — conversion of information from either text to speech or speech to text; Fig. 1B Part 22 — Multimedia Conversion Server which is seen to be in communication with the text server (Part 23) [0041] and voice interpretation server (Part 24) [0042]); and
allow the second communications terminal to subscribe to a CTI service of the speech communications server (Rhie: [0010] — “various methods, such as a telephone call, an email, a text message, a web message, an instant message and a voice message” indicating Computer Telephony Integration),
wherein the item of status information is transmitted from the first communications terminal to the second communications terminal via the speech conversion of information from either text to speech or speech to text; Abstract — “transmit a notice (message) to and collect responses from a plurality of members of a specific group or groups in a short period of time according to a predefined procedure via various methods, such as a telephone call, an email, a text message, a web message, an instant message and a voice message” indicating the transmission of a notice from one terminal (member) to others over various communications servers; [0027]-[0029] — it is seen that a connection is established from a transmitter to a multimodal communications server, unto the recipients, (the multimodal communications server is known in the art to be able to handle different communication modes, be it text or speech/voice), the path also contains a message conversion means which can convert bi-directionally between voice and text. Fig. 1A provides a text message server (13) which connects to the multi-modal communication server (21) of Fig. 1B, which then connects to the multimedia conversion server (22) that is established as a converter, and thereby illustrates the claimed communication path; Claim 9 — application to the transmission of status information).
Rhie fails to explicitly teach the further limitation of this claim, for which Patil now introduced to teach as:
wherein the item of status information includes information indicating readiness of a user associated with the first communications terminal to participate in a speech or a text communication (Patil: [0005] — status information meaning willingness to accept communication, wherein the communication could be voice).
The same motivation for combination as applied to claim 31 for incorporating the reference of Patil is applicable here still.
For claim 37, claim 36 is incorporated and the combination of Rhie in view of Patil discloses the communication system, wherein transmission of the item of status when the message to be transmitted is obtained by the multimodal communication server, the recipients' reception results and responses are collected and reported to the transmitter so that the transmitter can conveniently transmit and track a desired message, indicating that the receiving mode (for the speech communication server here) is first contacted to know its status before transmission of the status message).
For claim 38, claim 36 is incorporated and the combination of Rhie in view of Patil discloses the communication system, wherein the item of status information is exchanged between the speech communications server and the text communications server to an extent specified by the signal (Rhie: [0052], Fig. 3 — “Transmission of message via first priority communications means set by recipient,” the priority set by the recipient indicates a signalling).
For claim 40, claim 36 is incorporated and the combination of Rhie in view of Patil discloses the communication system, wherein the text communications server is configured to transmit messages without request (Rhie: [0010] — automatically arranging messages to be transmitted and then transmitting the messages to desired recipients, hence, without request).
For claim 41, Rhie discloses a method for automatic transmission of status information comprising:
processing speech communication between a first communications terminal and a second communications terminal using a speech communications server (Rhie: [0042] — a voice interpretation (speech) server; [0011] — “a multimodal communication server for transmitting a message for group transmission from the transmitter, connected through a wired/wireless terminal);
processing text communication between the first communications terminal and the second communications terminal using a text communications server, wherein the speech communications server and the text communications server are configured to exchange messages via a converter (Rhie: [0035] — a text server; [0011] — “a multimodal communication server for transmitting a message for group transmission from the transmitter, connected through a wired/wireless terminal; [0054] — conversion of information from either text to speech or speech to text; Fig. 1B Part 22 — Multimedia Conversion Server which is seen to be in communication with the text server (Part 23) [0041] and voice interpretation server (Part 24) [0042]); and
automatically transmitting status information from one of the first communications terminal and a first client associated with the first communications terminal to one of the second communications terminal and a second client associated with the second communications terminal via the speech communications server, the converter, and the text communications server (Rhie: Abstract — “transmit a notice (message) to and collect responses from a plurality of members of a specific group or groups in a short period of time according to a predefined procedure via various methods, such as a telephone call, an email, a text message, a web message, an instant message and a voice message” indicating the transmission of a notice from one terminal (member) to others over various communications servers; Claim 9 — application to the transmission of status information),
Rhie fails to explicitly teach the further limitation of this claim, for which Patil now introduced to teach as:
status information meaning willingness to accept communication, wherein the communication could be voice).
The same motivation for combination applied to claim 31 above for introducing the reference of Patil is applicable here as well.
For claim 42, claim 41 is incorporated and the combination of Rhie in view of Patil discloses the method, further including transmitting the item of status information occurs after transmitting a signal indicating that the transmission will occur from the text communications server to the speech communications server (Rhie: [0082]-[0083] — when the message to be transmitted is obtained by the multimodal communication server, the recipients’ reception results and responses are collected and reported to the transmitter so that the transmitter can conveniently transmit and track a desired message, indicating that the receiving mode (for the speech communication server here) is first contacted to know its status before transmission of the status message).
For claim 43, claim 42 is incorporated and the combination of Rhie in view of Patil discloses the method, wherein the item of status information is exchanged between the speech communications server and the text communications server to an extent specified by the signal (Rhie: [0052], Fig. 3 — “Transmission of message via first priority communications means set by recipient,” the priority set by the recipient indicates a prior signalling).
For claim 47, Rhie discloses a communication apparatus comprising:
a multimodal communication server for transmitting a message for group transmission from the transmitter, connected through a wired/wireless terminal; [0010] — recipients able to put through telephone calls, indicating a terminal for speech communications); and
a text communications server communicatively connectable between the first communications terminal and the second communications terminal, wherein the speech communications server and the text communications server are configured to exchange messages via a converter (Rhie: [0011] — “a multimodal communication server for transmitting a message for group transmission from the transmitter, connected through a wired/wireless terminal; [0010] — recipients able to put through text messages, indicating a terminal for text communication),
wherein the communication apparatus is configured to automatically transmit status information from at least one of the first communications terminal and a first client associated with the first communications terminal to at least one of the second communications terminal and a second client associated with the second communications terminal via the speech communications server, the converter, and the text communications server (Rhie: Abstract — “transmit a notice (message) to and collect responses from a plurality of members of a specific group or groups in a short period of time according to a predefined procedure via various methods, such as a telephone call, an email, a text message, a web message, an instant message and a voice message” indicating the transmission of a notice from one terminal (member) to others over various communications servers; Claim 9 — application to the transmission of status information); and
both the recipient and transmitter are able to make contact with the text message server (text communication server) for the purpose of text communication).
The reference of Rhie fails to teach the further limitations of this claim, for which Patil is now introduced to teach as:
wherein the status information includes information indicating readiness of a user of the first communications terminal for a speech communication based on the user employing the first communications terminal for the speech communication (Patil: [0005] — status information meaning willingness to accept communication, wherein the communication could be voice).
The same motivation for combination applied to claim 31 above for introducing the reference of Patil is applicable here as well.
Claims 34 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhie (US 2009/0028306 A1) in view of Patil (US 2004/0203432 A1) as applied to claim 33, further in view of Wengrovitz (US 2003/0215080 A1).
For claim 34, claim 33 is incorporated but the combination of Rhie in view of Patil fails to disclose the limitation of this claim for which Wengrovitz is now introduced to teach as the method, wherein the item of status information is based on a Computer-Supported Telecommunications Applications (CSTA)-stanza associated with one of an ongoing voice communication or an ongoing voice communication attempt (Wengrovitz: [0031] — the CSTA being able to indicate presence information about when a telephone is off- or on-hook (thereby being able to indicate if there’s an on-going call or voice communication); [0042] — presence information supported by CSTA protocols).
The combination of Rhie in view of Patil provides for transmitting status information. It differs from the claimed invention in that the claimed invention provides further that the status information is based on a CSTA-stanza relating to an ongoing voice communication. This isn’t new to the art as Wengrovitz is seen to provide of such. Hence, at the time of the invention, one of ordinary skill in the art would have found the incorporation of the teaching of Wengrovitz into that of the combination as an obvious method to try, given the prevalent use in the art of such a computer telephone integration protocol to automatically convey status information from an end terminal to the server so it can get dispersed to other users of the system (as seen by Wengrovitz: [0042]).
As for claim 39, system claim 39 and method claim 34 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 39 is similarly rejected under the same rationale as applied above with respect to method claim 34.
Claims 44, 45, 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhie (US 2009/0028306 A1) in view of Patil (US 2004/0203432 A1) further in view of Griffin (US 2007/0032194 A1), and further in view of Yoshihiro et al (EP 1,589,717 B1: hereafter – Yoshihiro).
For claim 44, claim 41 is incorporated and the combination of Rhie in view of Patil discloses the method, wherein transmitting of the status information includes:
converting, by the converter, the second status information (Rhie: [0011] — “a multimodal communication server for transmitting a message for group transmission from the transmitter, connected through a wired/wireless terminal, to recipients of a corresponding group via priority communication means set by the recipients” (the recipients’ choice being either to receive by speech or text));
sending, by the converter, the converted second status information to the speech communications server (Rhie: [0011] — “a multimodal communication server for transmitting a message for group transmission from the transmitter, connected through a wired/wireless terminal, to recipients of a corresponding group via priority communication means set by the recipients” (the recipients’ choice being either to receive by speech or text); Fig. 1B Part 22 — Multimedia Conversion Server which is seen to be in communication with the text server (Part 23) [0041] and voice interpretation server (Part 24) [0042]).
The combination of Rhie in view of Patil fails to explicitly disclose the further limitations of this claim, for which Griffin is now introduced to teach as:
sending, by the first communications terminal, a first message to the speech communications server (Griffin: FIG 2 from terminal 10 to server RAN 40);
sending, by the speech communications server, a second message to the converter in response to receipt of the first message from the first communications terminal and receipt of the converted second status information from the converter (Griffin: FIG 2 from server RAN 40 to the converter Access Gateway 52) ;
sending, by the converter, a third message to the text communications server in response to the second message (Griffin: FIG 2 from the converter Access Gateway 52 to the server IP Network 70);
sending, by the first client, current presence state information to the second client via the text communications server in response to receipt of the fourth message, the current presence state information identifying a current presence state of the first the path provided by FIG 2 and FIG. 3; Abstract — sending and receiving presence information).
The combination of Rhie in view of Patil provides teaching for automatically transmitting an item of status information. It differs from the claimed invention in that the claimed invention further provides the sending of current presence state information of a first user involved in speech communication. This is however not new to the art as the reference of Griffin provides above. Hence, at the time of the invention, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Griffin into that of Rhie in view of Patil, given the predictable result of indicating and notifying other users of a presence of the user of a communications terminal as to the one’s proximity to the communications terminal.
The combination of Rhie in view of Patil further in view of Griffin fails to disclose the further limitation of this claim, for which Yoshihiro is now introduced to teach as:
transmitting, by the first client, first status information to the text communications server to initiate a call between the first communications terminal and the second communications terminal (Yoshihiro: [0109] — when the user at one end places a call, or is in a call, presence information is automatically adjusted and sent to other recipients; Pages 9-10, Table 1 — provides a telephone presence information available to a telephone watcher as a text communications, which implies the transmission through a text communications server);
transmitting, by the text communications server, second status information corresponding to the first status information to the converter in response to receiving the first status information (Yoshihiro: FIG. 2, [0033]-[0034] — sending information from client A1 to text communications (presence) server 10A);
sending information from speech communications (presence) server 10B to the first communications terminal B2 and also the converter 30).
The combination of Rhie in view of Patil further in view of Griffin teaches of the transmission of status information from one terminal to another over communications servers. It differs from the claimed invention in that the claimed invention provides that the status information is sent in order to initiate a phone call. Yoshihiro is introduced to provide teaching for the situation whereby status information is sent in response to a client at a terminal attempting call related functions. Hence, at the time of the invention, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Yoshihiro into that of the combination with the transferring of status information related to a client at a particular terminal as a way of improving upon the overall technique, given the predictable result that other users or watchers become aware of the status of the user at the originating terminal and would be able to decide on waiting for another appropriate time to make contact with the status originating user.
For claim 45, claim 44 is incorporated and the combination of Rhie in view of Patil further in view of Griffin further in view of Yoshihiro discloses the method, wherein the transmitting of the status information further includes:
sending, by the speech communications server, a fifth message to the second communications terminal to establish a telephone call between the first and second communications terminals in response to receiving the first message from the first communications terminal (Yoshihiro: FIG. 2 — sending information from speech communications (presence) server 10B to converter 30);
sending information from second communication client B2 to speech communications (presence) server 10B);
sending, by the speech communications server, a seventh message to the converter in response to the sixth message (Yoshihiro: FIG. 2 — sending information from the speech communications (presence) server 10B);
sending, by the converter, an eighth message to the text communications server in response to the seventh message (Yoshihiro: FIG. 2 — sending information from the converter 30 to the text communications (presence) server 10A); and
sending, by the text communications server, a ninth message to the second client in response to the eighth message (Yoshihiro: FIG. 2 — sending information from the text communications (presence) server 10A to the second client A2).
For claim 46, claim 44 is incorporated and the combination of Rhie in view of Patil further in view of Griffin further in view of Yoshihiro discloses the method, wherein the transmitting of the status information further includes:
transmitting, by the second client, status information to the text communications server, the status information relating to answering a telephone call initiated via at least one of the first client and the first communications terminal (Yoshihiro: FIG. 2 — sending information from the second client A2 to the text communications (presence) server 10A; [0008] — presence information related to ‘calling’);
transmitting, by the text communications server, a fifth message to the converter in response to the status information from the second client (Yoshihiro: FIG. 2 — sending information from the speech communications (presence) server 10B to converter for which the status message “participating in session (listening to other speaker) (response possible)” from [0109] is established);
converting, by the converter, information of the fifth message to form a sixth message (Yoshihiro: FIG. 2 — sending information from the converter 30 to the presence server 10B as the generation of a new message);
sending, by the converter, the sixth message to the speech communications server (Yoshihiro: FIG. 2 — sending information from the converter 30 to the speech communications (presence) server 10B);
-8-Application No. 16/215,724Attorney Docket No. 12694.0083-02000sending, by the second communications terminal, a seventh message to the speech communications terminal to connect the first and second communications terminals for a speech communication (Griffin: [0014] — provides call status information) (Yoshihiro: FIG. 2 — sending information from the second communications terminal B2 to the speech communications (presence) server 10B, for which the status message “calling (response impossible)” is established);
sending by, the speech communications terminal, an eighth message to the converter in response to the seventh message (Yoshihiro: FIG. 2 — sending information from the speech communications (presence) server 10B to converter 30 for which the status message “participating in session (listening to other speaker) (response possible)” from [0109] is established);
converting, by the converter, information identifying a speech communication connection between the first and second communications terminals (Yoshihiro: FIG. 2 — sending information from the converter 30 to the text communications (presence) server 10A);
sending information from the converter 30 to the text communications (presence) server 10A);
sending, by the text communications server, information relating to the connection between the first and second communications terminals identified in the ninth message to the second client in a tenth message (Yoshihiro: FIG. 2 — sending information from the text communications (presence) server 10A to the second client A2); and
sending, by the second client, presence information of a second user of the second communications terminal to the first client via the text communications server to identify a current presence state of the second user as being involved in a speech communication based on the tenth message (Yoshihiro: FIG. 2 providing the process of sending the presence information from a client at a first terminal to that at a second terminal with a status message indicating “participating in session (listening to other speaker) (response possible)”).
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhie (US 2009/0028306 A1) in view of Patil (US 2004/0203432 A1) further in view of Yoshihiro et al (EP 1,589,717 B1: hereafter – Yoshihiro).
For claim 48, claim 47 is incorporated, but the combination of Rhie in view of Patil fails to disclose the limitation of this claim, which Yoshihiro is however introduced to teach as the communication apparatus, wherein the presence state information is sent from the first client to the second client automatically in response to an attempt to initiate a telephone call connection between the first and second communications when the user at one end places a call, or is in a call, presence information is automatically adjusted and sent to other recipients).
The same motivation for combination as applied to claim 44 for incorporating the reference of Yoshihiro is applicable here still.
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhie (US 2009/0028306 A1) in view of Patil (US 2004/0203432 A1) as applied to claim 47, further in view of Wengrovitz (US 2003/0215080 A1).
For claim 49, claim 47 is incorporated and the combination of Rhie in view of Patil discloses the communication apparatus, wherein the second communications terminal is configured to subscribe to a Computer Telephony Integration (CTI) service in the at least one speech communications server to facilitate the automatic transmitting of the status information [[and wherein the status information is based on a Computer-Supported Telecommunications Applications (CSTA)-stanza relating to one of an ongoing voice communication or an ongoing voice communication attempt]] (Rhie: [0054] — conversion of information from either text to speech or speech to text; Fig. 1B Part 22 — Multimedia Conversion Server which is seen to be in communication with the text server (Part 23) [0041] and voice interpretation server (Part 24) [0042]; [0010] — “various methods, such as a telephone call, an email, a text message, a web message, an instant message and a voice message” indicating Computer Telephony Integration).
The combination of Rhie in view of Patil however fails to disclose the further limitation of this claim, for which Wengrovitz is now introduced to teach as
communication apparatus, wherein the second communications terminal is configured to subscribe to a Computer Telephony Integration (CTI) service in the at least one speech communications server to facilitate the automatic transmitting of the status wherein the status information is based on a Computer-Supported Telecommunications Applications (CSTA)-stanza relating to one of an ongoing voice communication or an ongoing voice communication attempt (Wengrovitz: [0031] — the CSTA being able to indicate presence information about when a telephone is off- or on-hook (thereby being able to indicate if there’s an on-going call or voice communication); [0042] — presence information supported by CSTA protocols).
The same motivation for combination as applied to claim 34 for introducing the reference of Wengrovitz is applicable here still.
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhie (US 2009/0028306 A1) in view of Patil (US 2004/0203432 A1) as applied to claim 47, further in view of Yoshihiro (EP 1,589,717 B1) and further in view of Jung (U.S. 7,277,949 B2).
For claim 50, claim 47 is incorporated, but the combination Rhie in view of Patil fails to completely disclose the limitations of this claim, for which Yoshihiro is now introduced to teach as the communication, wherein:
the text communications server is configured to transmit status information to the converter, the status information corresponding to a signal received from the second client for clearing a speech communication connection between the first and second communications terminals (Rhie: Fig. 1B Part 22 — Multimedia Conversion Server which is seen to be in communication with the text server (Part 23) [0041] and voice interpretation server (Part 24) [0042];
Yoshihiro: FIG. 2 — sending information from the converter 30 to the speech communications (presence) server 10B);
sending information from the converter 30 to the speech communications (presence) server 10B);
the first communications terminal is configured to send a disconnect message to the speech communications server for clearance of the connection between the first and second communications terminals (Yoshihiro: FIG. 2 — sending information from the first communications terminal B1 to the speech communications (presence) server 10B; Table 4 — status message being “suspended (response possible)”);
-11-Application No. 16/215,724Attorney Docket No. 12694.0083-02000the speech communications server is configured to send a clearance message to the converter for identifying clearance of the connection between the first and second communications terminals (Yoshihiro: FIG. 2 — sending information from the speech communications (presence) server 10B between the first and second communications terminals, to the converter 30);
the converter is configured to convert the clearance message and send the converted clearance message to the text communications server (Yoshihiro: FIG. 2 — sending information from the converter 30 to the text communications (presence) server 10A);
the text communications server is configured to send a message based on the converted clearance message to the first client to identify clearance of the connection (Yoshihiro: FIG. 2 — sending information from the text communications (presence) server 10A to the first client A1); and
the first client is configured to send presence information to the text communications server to identify a change in presence status in response to receipt of sending information from the first client A1 to the text communications (presence) server 10A).
The same motivation for combination as applied to claim 44 for incorporating the reference of Yoshihiro is applicable here still.
The combination of Rhie in view of Patil further in view of Yoshihiro fails to explicitly disclose information regarding the sending of a clearance message. However, the sending of a clearance message for clearing a connection between two communication terminals/nodes, is seen to be taught by the reference of Jung (Jung: Col 3 lines 11-18 — sending a terminating signal in order to clear a connection). From this, at the time of the invention, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Jung into the teaching of the earlier stated combination, as a way of improving the system, given the predictable result that sending a signal for clearing or terminating a connection between endpoints of a communications network would cause the receiving end not to allocate resources in order to try to receive information from a source that has stopped sending, thereby reducing processing of the network which can be allocated to other useful means. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657